Case 2:21-cv-00001-JRG Document 29 Filed 02/17/21 Page 1 of 2 PageID #: 1564




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ERICSSON INC.,                                      §
TELEFONAKTIEBOLAGET LM                              §
ERICSSON, ERICSSON AB,                              §
                                                    §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:21-CV-00001-JRG
                                                    §   (LEAD CASE)
SAMSUNG ELECTRONICS CO., LTD.,                      §
SAMSUNG ELECTRONICS AMERICA,                        §   CIVIL ACTION NO. 2:21-CV-00010-JRG
INC.,                                               §   (MEMBER CASE)
                                                    §
                Defendants.                         §


                                              ORDER

       Before the Court is the the Joint Motion for Mandatory Stay of Proceedings Pursuant to

28 U.S.C. § 1659 for Patents also being Litigated before the United States International Trade

Commission (the “Motion”) filed by Ericsson Inc., Telefonaktiebolaget LM Ericsson, and Ericsson

AB (collectively, “Plaintiffs” or “Ericsson”) and Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. (collectively, “Defendants” or “Samsung”). (Dkt. No. 28). In the

Motion, the parties request that this Court stay the above-captioned action pursuant to 28 U.S.C.

§ 1659(a) due to the institution of an investigation at the International Trade Commission (“ITC”).

       Under 28 U.S.C. § 1659(a) a stay is automatic where, as is here, the ITC investigation

involves the same parties and issues. Accordingly, the Court ORDERS that the above-captioned

case is STAYED until further Order of this Court. The parties are ORDERED to file a joint notice

in this case with attached supporting copies of any dispositive or partially dispositive action by the
Case 2:21-cv-00001-JRG Document 29 Filed 02/17/21 Page 2 of 2 PageID #: 1565




ITC. Furthermore, in light of the above stay, the Court hereby ORDERS that Member Case No.

2:21-cv-10 is DECONSOLIDATED with the above-captioned case.

   So ORDERED and SIGNED this 17th day of February, 2021.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE




                                            2
